DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s reply filed on 11/29/2021 has been entered and considered.  Applicant’s amendments necessitated the shift in grounds of rejection detailed below.  The shift in grounds of rejection renders Applicant’s arguments moot.  Thus, this rejection is properly made FINAL.  

Claim Rejections - 35 USC § 102
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 16 and 27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang et al (US  2019/0273047 A1; hereafter Yang).

Regarding claim 16.  Yang discloses a method for fabricating a semiconductor arrangement, comprising:
 forming a first conductive layer to have a first material composition ( Fig 11, element 16, Para [ 0037])  and a first cross-sectional area ( Fig 11, element 16, Para [ 0037]); forming a second conductive layer to have a second material composition and a second cross-sectional area ( Fig 11, element [26],  Para [ 0043]), wherein: 16/681,952 Page 4 the second conductive layer ( Fig 11, element [26],  Para [ 0043]) is over the first conductive layer in a first direction ( Fig 11, element 16, Para [ 0037]), the second conductive layer  ( Fig 11, element [26],  Para [ 0043]) is in contact ( electrical contact) with the first conductive layer ( Fig 11, element 16, Para [ 0037]), and the second material composition is different than the first material composition ( Para [ 0037,0043]); and forming a third conductive layer ( Fig 11, element 48, Para [ 0079]) to have a third material composition and a third cross-sectional area ( Fig 11, element 48, Para [ 0079]), wherein: the third conductive layer ( Fig 11, element 48, Para [ 0079])  is over the second conductive layer in the first direction ( Fig 11, element [26],  Para [ 0043]), the third conductive layer ( Fig 11, element [26],  Para [ 0043]) is in contact ( electrical contact) with the second conductive layer ( Fig 11, element [26],  Para [ 0043]), the third cross-sectional area ( Fig 11, element 48, Para [ 0079]) is less than at least one of the first cross-sectional area or the second cross-sectional area ( Fig 11, element [26],  Para [ 0043]), and the 
 
Regarding claim 27.  Yang discloses the method of claim 16, Yang further discloses wherein the third cross-sectional area (Fig 11, element 48, Para [ 0079]) is less than the first cross-sectional area (Fig 11, element 16, Para [ 0037]) and the second cross-sectional area (Fig 11, element [26], Para [ 0043]). 
 

Claim Rejection- 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US  2019/0273047 A1; hereafter Yang) in view of PENG et al (US  2016/0111371 A1; hereafter PENG).

Regarding claim 28. Yang discloses the method of claim 27, But, Yang does not disclose explicitly wherein the second cross-sectional area is less than the first cross-sectional area.  
In a similar field of endeavor, PENG discloses wherein the second cross-sectional area is less than the first cross-sectional area (Fig 2, conductive features 128, as second cross section area and conducive features 116, as fist cross section area, Para [ 0039]).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Yang in light of PENG teaching “wherein the second cross-sectional area is less than the first cross-sectional area (Fig 2, conductive features 128, as second cross section area and conducive features 116, as fist cross section area, Para [ 0039]) ” for further advantage such as provide desire length for conductive layers for interconnect structure with enhance device performance.

Regarding claim 29. Yang discloses the method of claim 16, But, Yang does not disclose explicitly wherein the second cross-sectional area is less than the first cross-sectional area.
In a similar field of endeavor, PENG discloses wherein the second cross-sectional area is less than the first cross-sectional area (Fig 2, conductive features 128, as second cross section area and conducive features 116, as fist cross section area, Para [ 0039]).
in the art before the effective filing date of the invention to combine Yang in light of PENG teaching “wherein the second cross-sectional area is less than the first cross-sectional area (Fig 2, conductive features 128, as second cross section area and conducive features 116, as fist cross section area, Para [ 0039]) ” for further advantage such as provide desire length for conductive layers for interconnect structure with enhance device performance.

Allowable Subject Matter

Claim 17-20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the Examiner's Reasons for Allowance:
The prior art fails to disclose and would not have rendered obvious:
forming the first conductive layer in a first recess defined by a first sidewall of a first dielectric layer and a second sidewall of the first dielectric layer, and forming the second conductive layer comprises forming the second conductive layer in a second recess defined by the first sidewall of the first dielectric layer and the second sidewall of the first dielectric layer, as recited in claim 17.  

Claims 1-9 are allowed.
The following is the Examiner's Reasons for Allowance:
The prior art fails to disclose and would not have rendered obvious: 
removing a portion of the first conductive layer to expose the first sidewall of the first dielectric layer and the second sidewall of the first dielectric layer and to form a second recess defined by the first sidewall of the first dielectric layer and the second sidewall of the first dielectric layer; forming a second conductive layer in the second recess, wherein the second conductive layer is in contact with the first conductive layer; forming a second dielectric layer over the second conductive layer; removing a portion of the second dielectric layer to form a third recess defined by a first sidewall of the second dielectric layer and a second sidewall of the second dielectric layer, wherein the second conductive layer is exposed through the third recess, with the combination of other features as recited claim 1.

Claims 30-32 are allowed.
The following is the Examiner's Reasons for Allowance:
The prior art fails to disclose and would not have rendered obvious: 
wherein the second conductive layer is in contact with the first conductive layer; 16/681,952 Page 6 forming a second dielectric layer over the second conductive layer, wherein the second dielectric layer is in contact with the first dielectric layer to define an interface; removing a portion of the second dielectric layer to form a third recess defined by a first sidewall of the second dielectric layer and a second sidewall of the second dielectric layer, wherein the second conductive layer is exposed through the third recess; and forming a third conductive layer in the third recess, wherein the third conductive layer is  with the combination of other features as recited claim 30.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002. The examiner can normally be reached 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOIN M RAHMAN/Primary Examiner, Art Unit 2898